UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: August 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-158560 BIOSTEM U.S. CORPORATION Exact Name of Company as Specified in Its Charter) Nevada 80-0324801 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer or Organization Identification No.) 1266 Turner StreetClearwater, FL 33756 (Address of Principal Executive Offices (800) 883-4249 (Company’s Telephone Number) EQUINOX INTERNATIONAL, INC 3300 South Decatur, #10542 Las Vegas NV 89102 (Former Name or Former Address, if Changed Since Last Report) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of October 7, 2010there were 25,040,000 shares of Common Stock of the issuer outstanding. BIOSTEM U.S. CORPORATION Form 10-Q Part 1 FINANCIAL INFORMATION Item 1 Financial Statements Balance Sheets (Unaudited) 1 Statements of Expenses (Unaudited) 2 Statements of Cash Flows (Unaudited) 3 Notes to (Unaudited) Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures About Market Risk 8 Item 4 Controls and Procedures 8 Part II OTHER INFORMATION Item 1 Legal Proceedings 9 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3 Defaults Upon Senior Securities 9 Item 4 Submission of Matters to a Vote of Security Holders 9 Item 5 Other Information 9 Item 6 Exhibits 9 i PART I ITEM 1. FINANCIAL STATEMENTS BIOSTEM U.S. CORPORATION (A Development Stage Company) Balance Sheets (Unaudited) August 31, February 28, ASSETS Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Advances Advances – related parties Total current liabilities Stockholders’ deficit Common stock, par value $0.001 authorized 200,000,000 shares, issued and outstanding 25,040,000 as August 31, 2010 and 4,600,000 as of February 28, 2010 Additional paid-in capital Accumulated deficit during development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the unaudited financial statements 1 BISOTEM U.S. CORPORATION (A DEVELOPMENT-STAGE COMPANY) STATEMENTS OF EXPENSES (Unaudited) From Inception (November 5, Three Months Ended August 31, SixMonths Ended August 31 2008) to August 31 Selling, general and administrative expenses $ Write down Loss from operations ) Other Income Other income Net loss $ ) $ ) $ ) $ ) $ ) Loss per common share Basic and diluted $ ) $ ) $ ) $ ) Basic weighted average number of common shares outstanding The accompanying notes are an integral part of the unaudited financial statements 2 BIOSTEM U.S. CORPORATION (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) SixMonths Ended August 31, From inception (November 5, 2008) to August 31, 2010 Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Impairment expenses Changes in operating assets and liabilities: Accounts payable Net cash used in operating activities ) ) ) Cash Flows From Investing Activities: Oil and gas property acquisition - ) Net cash used in investing activities - ) Cash Flows From Financing Activities: Advances Advances – related party Sale of common stock Net cash provided by financing activities Net increase(decrease)in cash ) Cash at beginning of period Cash at end of period $ $ $ The accompanying notes are an integral part of the unaudited financial statements 3 BIOSTEM U.S. CORPORATION (A Development Stage Company) Notes to the Financial Statements (Unaudited) NOTE 1 - ORGANIZATION AND BUSINESS OPERATIONS Our Company was incorporated as Equinox International, Inc. on November 5, 2008, in the state of Nevada, and has a class of shares registered with the Securities and Exchange Commission on Form S-1 as SEC File No. 333-158560, filed on April 14, 2009. Since inception, the Company has been in the development stage as defined under Statement on Financial Accounting Standards No. 7, Development Stage Enterprises (ASC 915) with a plan to commence operations in oil & gas exploration and production industry in North America. The Company’s name was changed to “Biostem U.S. Corporation” on May 5, 2010, in furtherance of a transaction consummated on May 11, 2010, pursuant to which control of the Company was acquired by the members of Biostem US L.L.C. (Biostem LLC”), a Florida limited liability company, pursuant to an Asset Purchase Agreement between the Company and Biostem LLC, and under which the Company acquired certain Biostem medical technology from Biostem LLC. The technology includes surgical and non-surgical hair restoration and cellular therapy known as Platelet Rich Cellular Therapy (PRP). As a consequence of such control change, the Company discontinued its former oil and gas business and instead pursues commercial exploitation of the biotechnology acquired from Biostem LLC. NOTE 2 - BASIS OF PRESENATION The accompanying unaudited interim consolidated financial statements of Biostem U.S. Corporation. (“Biostem”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Biostem February 28, 2010 Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year end February 28, 2010 as reported on Form 10-K, have been omitted. 4 NOTE 3 - GOING CONCERN The financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has incurred losses since inception resulting in an accumulated deficit as of August 31, 2010 and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with private placement of common stock. NOTE 4 - EQUITY On May 11, 2010 the Company issued 20,400,000 at $0.001 per share for a value of $20,400 for the acquisition of intellectual property in a share exchange agreement as noted in Note 8 below.Due to the seller of the intellectual property retaining control of the assets through their control of the Company, the assets were recorded at the seller’s basis of $0. NOTE 5 - ADVANCES During the course of the year a former director advanced the Company money for operating expenses. The director has resigned due to the change in control of the Company and is no longer a related party. As of August 31, 2010 the outstanding balance due was $7,164 this balance is unsecured, bears no interest and is due on demand. NOTE 6 - RELATED PARTY TRANSACTIONS During the six months period ending August 31, 2010 two officers and directors advanced the Company $4,961 this balance is unsecured, bears no interest and is due on demand. NOTE 7 - IMPAIRMENT LOSS In February 2009, the Company acquired by farm out for $10,000 the right to earn a .38% working interest in two wells in the Bigoray Area of West Central Alberta, Canada, by paying the costs of work over, equipping and tie in on the two wells. On May 11, 2010 the Company impaired the value of the oil and gas property decreasing its value to zero. 5 NOTE 8 - CHANGE OF CONTROL On February 25, 2010, the Company entered into an Asset Purchase Agreement (the “Agreement”) with Biostem US L.L.C. (Biostem LLC”), a Florida limited liability company, pursuant to which the Company would acquire an assignment from Biostem LLC of certain proprietary medical processes, techniques and technical information (the “Intellectual Property”) in exchange for a quantity of newly issued common shares of the Company.As a result of the proposed transaction under the Agreement, Biostem LLC (or, at the option of Biostem LLC, the members of Biostem LLC) would acquire control of the Company. The transaction described in the Agreement was consummated on May 11, 2010 (the “Closing”), at which time the Intellectual Property was transferred to the Company, the name of the Company had been changed to “Biostem U.S. Corporation”, the principal offices of the Company were moved to those of Biostem LLC, the authorized capital of the Company had been increased from 75 million common shares, par value $.001, to 200 million common shares, par value $.001, and the Company issued Twenty Million Four Hundred Thousand (20,400,000) new restricted common shares of the Company to the members of Biostem LLC (Biostem LLC having previously elected to have such shares issued directly to its members, as permitted by the Agreement). FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL The Company was incorporated as Equinox International, Inc. on November 5, 2008, in the State of Nevada, and has a class of shares registered with the Securities and Exchange Commission on Form S-1 as SEC File No. 333-158560, filed on April 14, 2009. Since inception, the Company has been in the development stage as defined under ASC 915-15, Development Stage Enterprises with a plan to commence operations in oil & gas exploration and production industry in North America. The Company’s name was changed to “Biostem U.S. Corporation” on May 5, 2010, in furtherance of a transaction consummated on May 11, 2010, pursuant to which control of the Company was acquired by the members of Biostem US L.L.C. (Biostem LLC”), a Florida limited liability company, pursuant to an Asset Purchase Agreement between the Company and Biostem LLC, and under which the Company acquired certain Biostem medical technology from Biostem LLC. The technology includes surgical and non-surgical hair restoration and cellular therapy known as Platelet Rich Cellular Therapy (PRP). As a consequence of such control change, the Company discontinued its former oil and gas business and instead pursues commercial exploitation of the biotechnology acquired from Biostem LLC. RESULTS OF OPERATION During the three and six months period ending August 31, 2010 the Company had no revenue and general and administrative expenses of $3,791 and $15,297 respectively. This compares to $341 of other income and general and administrative cost of $1,077 and $7,954 during the same periods in 2009.Net loss for the three and six months period endings August 31, 2010 was $3,791 and $15,297compared to a net loss of $1,077 and $7,612 during the same periods in 2009.The Company had a change in operations during the three month period ending May 31, 2010 and operations of the new operation had not commenced to generate revenue during the transitional period. LIQUIDITY AND CAPITAL RESOURCES As at the six month period ended August 31, 2010, the current assets were $0; and the current liabilities were $17,693, which resulted in a working capital deficit of $17,693. Stockholders’ deficit was $17,693 for the six month period ended August 31, 2010. Cash Flows from Operating Activities For the six month period ended August 31, 2010 and 2009, net cash flows used in operating activities was $9,729 in 2010 and $7,612 in 2009. Net cash flows used in operating activities was $28,925 for the period from inception (November 5, 2008) to August 31, 2010. Cash Flows from investing activities During the six month period ending August 31, 2010 and 2009 the net cash used in investing activities was zero, Cash Flows from Financing Activities The Company has financed its operations primarily from either advances or the issuance of equity and advances from related parties. For the six month period ending August 31, 2010 net cash provided by financing activities was $9,729 while during the same period in 2009 the amount was zero. Funds for the financing activity during 2010 consisted of advances to the Company 7 PLAN OF OPERATION AND FUNDING The plan of operations for the next twelve months is to pursue consummation of the Biostem transaction described in Note 8 of the financial statements. We expect that working capital requirements will continue to be funded through a combination of borrowings and further issuances of securities. Our working capital requirements are expected to increase in line with the growth of our business. Existing working capital, further advances and debt instruments, and anticipated cash flow are not currently adequate to fund our operations over the next twelve months. We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: (i) acquisition of inventory; (ii) developmental expenses associated with a start-up business; and (iii) marketing expenses. We intend to finance these expenses with further issuances of securities, and debt issuances. Thereafter, we expect we will need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities, if available, would result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavours or opportunities, which could significantly and materially restrict our business operations. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Quarterly Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our February 28, 2010 financial statements contained an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. No report required. ITEM 4. CONTROLS AND PROCEDURES Our management is responsible for establishing and maintaining a system of disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) that is designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. An evaluation was conducted under the supervision and with the participation of our management of the effectiveness of the design and operation of our disclosure controls and procedures as of August 31, 2010. Based on that evaluation, our management concluded that our disclosure controls and procedures were effective as of such date to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms. Such officer also confirmed that there was no change in our internal control over financial reporting during the three-month period ended August 31, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 8 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Not Applicable ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On May 11, 2010 the Company issued 20,400,000 share of restricted common stock for the acquisition of Intellectual property with a value of $20,400 ($0.001 pr share). Due to the seller of the intellectual property retaining control of the assets through their control of the Company, the assets were recorded at the seller’s basis of $0. ITEM 3. DEFAULTS UPON SENIOR SECURITIES Not Applicable. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Not Applicable ITEM 5. OTHER INFORMATION On July 8, 2010 the Company appointed MaloneBailey, LLP as auditors of the Company. The Company dismissed Ronald R Chadwick, PC the former auditor of the Company. On April 7, 2010 and subsequently on June 30, 2010 the Company received correspondence from the Security and Exchange Commission pertaining to deficiencies in the 8-K filed on August 20, 2009. The Company is in the process of correcting the deficiencies and answering the specific points noted by the SEC. The Company feels the corrections will satisfy the correspondence received. On February 25, 2010, the Company filed an 8-K of an Asset Purchase Agreement (with Biostem US L.L.C. to which the Company would acquire an assignment from Biostem of certain proprietary medical processes, techniques and technical information (the “Intellectual Property”).As a result of the proposed transaction under the Agreement, Biostem would acquire control of the Company. The transaction described in the Agreement was consummated on May 11, 2010 (the “Closing”), at which time the Intellectual Property was transferred to the Company, the name of the Company had been changed to “Biostem U.S. Corporation”, the principal offices of the Company were moved to those of Biostem LLC, the authorized capital of the Company had been increased from 75 million common shares, par value $.001, to 200 million common shares, par value $.001, and the Company issued Twenty Million Four Hundred Thousand (20,400,000) new restricted common shares of the Company to the members of Biostem LLC. ITEM6. EXHIBITS Exhibit Description Certification of Chief Executive Officer pursuant to Securities Exchange Act of 1934Rule 13a-14(a) or 15d-14(a). Certification of Chief Financial Officer pursuant to Securities Exchange Act of 1934 Rule 13a-14(a) or 15d-14(a). Certifications pursuant to Securities Exchange Act of 1934 Rule 13a-14(b) or 15d-14(b) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 9 SIGNATURES In accordance with the requirements of the Exchange Act, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Biostem U.S. Corporation Dated: October 7, 2010 By: /s/ John Satino John Satino, President and Chief Executive Officer Dated: October 7, 2010 By: /s/ Ron Sloma Ron Sloma, Chief Financial Officer 10
